    Case 3:19-md-02885-MCR-GRJ Document 1797 Filed 05/28/21 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

 IN RE: 3M COMBAT ARMS                          Case No. 3:19md2885
 EARPLUG PRODUCTS
 LIABILITY LITIGATION

 This Document Relates to:                      Judge M. Casey Rodgers
 Baker, 7:20cv39                                Magistrate Judge Gary R. Jones


                            PRETRIAL ORDER NO. 79
                           Trial Time Allocation in Baker

     The Court sets the following time limits for the trial in the above entitled case,

which is scheduled to begin on June 7, 2021.

      The Court has discussed the matter of time limits for trial with counsel for the

parties and has decided that setting reasonable limits on the amount of time allowed

for the parties to present their claims and defenses will prevent delay, ensure efficient

presentation of the evidence and arguments, avoid unnecessary, cumulative, and

repetitive evidence and arguments, and minimize undue burden on the jurors. It is

well-established that a court has the authority to impose reasonable trial time limits.

See Fed. R. Civ. P. 16(c)(2)(D) & (O); Fed. R. Evid. 611(a). The Court has discussed

the overall length of the trial with the parties, and has scheduled the trial for two

weeks.

      The length of an average trial day in trials before the undersigned is 9.5 hours,

with the day starting at 8AM and ending at 5:30PM. The first half hour is reserved
    Case 3:19-md-02885-MCR-GRJ Document 1797 Filed 05/28/21 Page 2 of 6

                                                                                      Page 2 of 6


for bench discussions on matters needing resolution by the Court. The remaining

9 hours is jury time. After accounting for a mid-morning, mid-afternoon, and

lunchtime break, and allowing some additional cushion time, the actual time in trial

with the jury each day is 7.5 hours. The Court reserves the right to extend any trial

day if warranted in order to complete the trial within the trial period set.

       In this case, 10 business calendar days have been set aside for the trial, which

includes time for jury selection and opening statements on the first day and

instructions and closing arguments on the last day. The Court does not intend to

include the first day and closing arguments in the time calculation, so the actual

amount of charged time for trial is approximately 8.5 days. Thus, the Court allocates

a total of sixty-four (64) hours to this trial.

       On consideration of the time necessary to educate the jury on the science and

the development, testing, and sales of the CAEv2, and consistent with the second

bellwether trial that also consisted of a single plaintiff’s claims, the Court has

decided that the time will be split 55/45, with Plaintiff having 35 hours to try his

case, including a rebuttal case, and Defendants having 29 hours to try their case.

This time allocation excludes jury selection, openings, closings, and jury

instruction. 1 This decision is based on the Court’s consideration of the parties’


       1
         The Court will be the official timekeeper and its clock will be the official clock. The
Court will keep track of each side’s time and notify counsel at regular intervals of the time used
by each side.


Case No. 7:20cv39/MCR/GRJ
    Case 3:19-md-02885-MCR-GRJ Document 1797 Filed 05/28/21 Page 3 of 6

                                                                                      Page 3 of 6


presentations in the first two bellwether trials and Plaintiff’s need to educate the jury

early in the trial, as indicated.

       Time will count against a side’s allocation whenever it is questioning a

witness, arguing an objection or other matters to the Court, or otherwise presenting

its case, including motions for judgment as a matter of law. Time spent arguing

evidentiary or other in limine matters after the final pretrial conference, including

the Court’s review of written submissions on such matters, will count against a side’s

allocation.2 The Court also reserves the right to count the time spent following the

start of the trial arguing jury instructions; i.e. the jury charge conference.

       If a party intends to read or play deposition testimony before the jury, this may

require the Court to rule on objections to designated testimony. The reading of

deposition testimony may constitute trial time. Time will count against a side’s

allocation for all testimony that side has designated to be read or played by video.

The parties are directed to confer prior to the presentation of any deposition

testimony to attempt to agree on how the time spent reading or playing the deposition

should be allocated as between the parties. In this regard, the Court encourages the

parties to do their best to pare down deposition testimony to significant and non-

repetitive matters.


       2
         Time the Court spends reviewing written in limine submissions and hearing argument
on such matters prior to or during the final pretrial conference will not count against a party’s
allocation.


Case No. 7:20cv39/MCR/GRJ
    Case 3:19-md-02885-MCR-GRJ Document 1797 Filed 05/28/21 Page 4 of 6

                                                                               Page 4 of 6


      The allocation of 64 hours is subject to reduction based on rulings barring or

limiting claims, precluding opinion witness testimony, and excluding or limiting

evidence via in limine rulings and rulings made during trial. Additionally, the parties

are forewarned that the Court may reduce a party’s allotted time for, among other

things, presenting unduly cumulative testimony or evidence or evidence of minimal

probative value, or repeatedly making unwarranted objections to testimony or

exhibits.

      With regard to exhibits, the Court directs the parties to attempt to pare down

their exhibit lists, resolve foundational objections to exhibits by stipulation or

otherwise, and attempt to narrow objections to exhibits to the extent reasonably

possible. This is in both sides’ interest, as it will reduce the time needed for resolving

objections at trial. The Court reserves the right to impose an overall limit on the

number of exhibits introduced by each side.

      Further particulars of the rules for time allocation may be addressed at or

before the trial, although the Court will not reconsider the decisions outlined in this

Order.

      In addition, with one exception explained below, the Court will exercise its

authority pursuant to Federal Rule of Evidence 611(a) to require that each witness

be called only once and will not be recalled later in the case, except to rebut evidence

offered later that the party wishing to recall the witness could not reasonably have



Case No. 7:20cv39/MCR/GRJ
    Case 3:19-md-02885-MCR-GRJ Document 1797 Filed 05/28/21 Page 5 of 6

                                                                            Page 5 of 6


anticipated. Consistent with this directive, there will be no restriction on the scope

of cross-examination of a witness called by an adverse party.             In addition,

examination of a witness beyond redirect (beyond “recross,” for a witness called by

an adverse party) will not be permitted absent a showing at sidebar—for which the

requesting party will be charged time—that the immediately preceding examination

by the other side raised new points that the party has been unable to adequately

address.

      For any adverse witness testimony presented via deposition by one side, the

Court will require the “cross” (which is really direct) of that witness to be presented

to the jury in the other side’s case. The other side, however, may present limited

clarification testimony excerpts in the presenting side’s case. The matter of what

testimony is true “clarification” versus direct must be discussed among the parties

with Judge Herndon’s assistance before being brought to the Court for resolution.

To the extent the party seeking to admit the clarification testimony fails to abide by

this directive, the testimony will not be allowed. Under no circumstances will the

Court entertain argument on this issue at trial.

      To minimize interruptions in the jury’s receipt of evidence, the Court will

limit the number and extent of sidebar conferences while the jury is present in the

courtroom. If a party anticipates that a matter may come up during a witness’s

testimony that will require discussion outside the jury’s presence, the party should



Case No. 7:20cv39/MCR/GRJ
   Case 3:19-md-02885-MCR-GRJ Document 1797 Filed 05/28/21 Page 6 of 6

                                                                           Page 6 of 6


raise the matter beforehand at a break. Where this does not occur, and discussion

outside the jury’s presence is requested or is necessary, the Court may require the

testimony to proceed while holding until the next break the issue to be discussed.

      Finally, counsel for both sides are directed to advise witnesses, in advance of

their testimony, of in limine rulings that may impact the witness’s testimony—in

particular, rulings that preclude or limit admission of evidence about which the

witness might otherwise testify.

      SO ORDERED, on this 28th day of May, 2021.


                                   M. Casey Rodgers
                                   M. CASEY RODGERS
                                   UNITED STATES DISTRICT JUDGE




Case No. 7:20cv39/MCR/GRJ
